                                          Case 5:17-cv-00062-LHK Document 218 Filed 05/31/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     RODERICK MAGADIA,                                  Case No. 17-CV-00062-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          JUDGMENT
                                  14             v.

                                  15     WAL-MART ASSOCIATES, INC. and
                                         WAL-MART STORES, INC.,
                                  16
                                                        Defendants.
                                  17

                                  18          On May 31, 2019, the Court issued its Findings of Fact and Conclusions of Law. ECF No.
                                  19   217. The Clerk shall enter judgment. Defendants Wal-Mart Associates, Inc. and Wal-Mart Stores,
                                  20   Inc. shall pay $48,046,000 in Cal. Lab. Code § 226(e) statutory damages, and $53,901,700 in
                                  21   California Private Attorneys General Act penalties. The Clerk shall close the file.
                                  22   IT IS SO ORDERED.
                                  23

                                  24   Dated: May 31, 2019
                                  25                                                   ______________________________________
                                  26                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  27

                                  28                                                    1
                                       Case No. 17-CV-00062-LHK
                                       JUDGMENT
